STOCK PURCHASE AGREEMENT dated as of August 13, 2008 by and among SECURITY NATIONAL LIFE INSURANCE COMPANY, SOUTHERN SECURITY LIFE INSURANCE COMPANY, INC. and THE SHAREHOLDERS THAT HAVE EXECUTED AGREEMENT BY SHAREHOLDERS OF SOUTHERN SECURITY LIFE INSURANCE COMPANY TOSELL SHARES IN STOCK PURCHASE TRANSACTION IN THE FORM ATTACHED AS ANNEX I TABLE OF CONTENTS Page ARTICLE I - PURCHASE AND SALES OF SHARES 2 1.1 Sale and Purchase of the Shares 2 1.2 Purchase Consideration 2 1.3 Delivery of Shares 4 1.4 Administrative Control of Operations 4 ARTICLE II – CLOSING 5 2.1 Closing 5 ARTICLE III - REPRESENTATIONS AND WARRANTIES OF SOUTHERN SECURITY 5 3.1 Organization, Good Standing and Power 5 3.2 Capital Structure 6 3.3 Authority 7 3.4 Dividends, Stock Purchases, Etc. 8 3.5 Financial Statements 8 3.6 Annual Insurance Statements 8 3.7 Insurance Business 9 3.8 Compliance With Law 10 3.9 No Defaults 10 3.10 Litigation 10 3.11 No Material Adverse Change 11 3.12 No Material Adverse Change in Capital and Surplus 12 3.13 Absence of Undisclosed Liabilities 12 3.14 Information Supplied 13 3.15 Certain Agreements 13 3.16 Plans; Benefits; Employment Claims 13 3.17 Major Contracts 14 3.18 Taxes 16 3.19 Interests of Officers and Directors 18 3.20 Intellectual Property 18 3.21 Restrictions on Business Activities 18 3.22 Title to Properties; Absence of Liens and Encumbrances; Conditions of Equipment 19 3.23 Governmental Authorization and Licenses 19 3.24 Environmental Matters 20 3.25 Insurance 20 3.26 Labor Matters 21 3.27 Agents; Customers and Complaints 21 3.28 Questionable Payments 21 TABLE OF CONTENTS (continued) Page ARTICLE IV - COVENANTS OF SHAREHOLDERS 21 4.1 Shareholders to Sell Shares in Transaction 21 4.2 Continuing Shareholder Obligations 22 4.3 Shareholders Liable for Liquidated Damages21 22 ARTICLE V - REPRESENTATIONS AND WARRANTIES OF SECURITY NATIONAL 23 5.1 Organization, Good Standing and Power 23 5.2 Authority 23 5.3 Board Authorization 23 ARTICLE VI - CONDUCT AND TRANSACTIONS PRIOR TO CLOSING DATE; ADDITIONAL AGREEMENT 24 6.1 Conduct of Business of Southern Security 24 ARTICLE VII - CONDITIONS PRECEDENT 27 7.1 Conditions to Each Party's Obligation to Effect this Transaction 27 7.2 Conditions to Obligations of Security National 28 7.3 Conditions to Obligations of Southern Security and Shareholders 30 ARTICLE VIII – TERMINATION 31 8.1 Termination 31 ARTICLE IX – INDEMNIFICATION 32 9.1 Obligation of Shareholders to Indemnify 32 9.2 Notice and Opportunity to Defend 32 TABLE OF CONTENTS (continued) Page ARTICLE X - GENERAL PROVISIONS 34 10.1 Survival of Representations, Warranties, Covenants and Agreements 34 10.2 Amendment 34 10.3 Extension; Waiver 34 10.4 Notices 34 10.5 Interpretation 36 10.6 Counterparts 36 10.7 Entire Agreement 36 10.8 No Transfer 36 10.9 Severability 36 10.10 Other Remedies 37 10.11 Further Assurances 37 10.12 No Third Party Beneficiary Rights 37 10.13 Mutual Drafting 37 10.14 Expenses 37 10.15 Brokers or Finders 37 10.16 Public Announcements 37 10.17 Confidentiality 38 10.18 Attorney’s Fees 38 ANNEX I 42 EXHIBITS Exhibit 1 Southern Security Disclosure Schedule Exhibit 2 Security National Disclosure Schedule Table of Contents STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the "Agreement") is dated effective as of August 13, 2008, and entered into by and among SECURITY NATIONAL LIFE INSURANCE COMPANY, a Utah corporation (“Security National”), SOUTHERN SECURITY LIFE INSURANCE COMPANY, INC., a Mississippi corporation (“Southern Security”), and the shareholders of Southern Security that have executed the AGREEMENT BY SHAREHOLDERS OF SOUTHERN SECURITY LIFE INSURANCE COMPANY TO SELL SHARES IN STOCK PURCHASE TRANSACTION in the form attached as Annex I (the “Shareholders”). NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, Security National, Southern Security, and the Shareholders hereby agree as follows: ARTICLE I PURCHASE AND SALE OF SHARES 1.1Sale and Purchase of the Shares.At the Closing, as hereinafter defined, upon and subject to the terms and conditions set forth in this Agreement, the Shareholders shall sell, transfer, assign and deliver to Security
